On a former day of this term the judgment herein was affirmed. Among other things, appellant's motion for rehearing insists the court was wrong in holding he should have reserved an exception to the general charge for the reason that the charge was correct as far as it went, and no exception, therefore, could be made, and the only thing that appellant could do was to ask the charge that was asked. In this connection he says the court erred also in assuming that the charge requested was on the question of reasonable doubt as to whether defendant was guilty of murder or manslaughter, and the requested charge presented reasonable doubt between manslaughter and self-defense. We find upon inspection of the original opinion that it states that this charge, in effect, if given, would have informed the jury if there was a reasonable doubt arising on the facts between the issue of manslaughter and self-defense appellant would be entitled to the benefit of the doubt. That as we understand was appellant's requested instruction, and we did hold that there was no error in refusing to give it; and also stated there was no exception taken before the charge was read to the jury, at least none shown by the record. This is necessary under the recent statute, and if the court's charge was wrong upon this proposition, appellant should have excepted to it on that ground, and if he desired a special charge, ask it. But we are of opinion the court sufficiently gave reasonable doubt on this proposition from two standpoints. In submitting the law of manslaughter the court uses this language: "Now, if you believe from the evidence beyond a reasonable doubt that the defendant with a deadly weapon in a sudden passion arising from an adequate cause, as the same has been hereinbefore explained, and not in defense of himself against an unlawful attack producing a reasonable exception or fear of death or serious bodily injury, with intent to kill, etc., you will find the defendant guilty and assess her punishment at confinement in the penitentiary for not less than two nor more than five years." This required the jury to find that she was guilty of manslaughter beyond a reasonable doubt to the exclusion of self-defense; but the court went further in the following language: "In all criminal cases the burden of proof is on the State. The defendant is presumed to be innocent until her guilt is established by legal evidence, beyond a *Page 390 
reasonable doubt; and in case you have a reasonable doubt as to the defendant's guilt you will acquit her, and say by your verdict not guilty." Usually these charges are sufficient, but as stated in the original opinion, there might be cases upon such close lines that it might become necessary for the court to charge the reasonable doubt between propositions that are involved in homicide cases.
We are of opinion that the motion for rehearing is not meritorious from any viewpoint of this record.
Believing the original opinion to be correct the motion for rehearing is overruled.
Overruled.